Citation Nr: 0938153	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a lung disability due 
to asbestos exposure, claimed as mesothelioma.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2007 the Veteran 
testified at a hearing before a Decision Review Officer 
(DRO).  In April 2008, the Veteran testified at a hearing 
before the undersigned Veterans Law Judge.  Transcripts of 
those hearings are of record.  

In July 2008 the Board issued a decision which denied the 
issue currently on appeal.  The Veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In January 2009, the Court granted a Joint Motion 
for Remand vacating the Board's decision and remanding the 
issue to the Board for compliance with the instructions in 
the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
Veteran was exposed to asbestos during service.

2.  Asbestos-related lung disability, claimed as 
mesothelioma, was not manifested during the veteran's 
military service or for many years thereafter and is not 
otherwise related to the Veteran's service.




CONCLUSION OF LAW

The criteria for service connection for mesothelioma, or 
other asbestos-related lung disability, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such 
notice must include how VA assigns disability ratings and 
effective dates in the event that the claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

A Personnel Information Exchange System (PIES) response dated 
in December 2004 indicates that the Veteran's service 
treatment records (STRs) were presumed destroyed in a fire 
through no fault on the part of the Veteran.  In such cases, 
VA has a duty to advise a claimant that alternate methods of 
supporting his claim would be considered.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  In an attempt to 
obtain secondary records, the RO also was informed that 
records from the Office of the Surgeon General (SGO) were not 
available.  

Here, VA's duty to notify was satisfied by way of letters 
sent to the Veteran in October 2004, April 2005, and May 
2006.  The October 2004 and April 2005 letters informed the 
Veteran of the evidence necessary to substantiate his claim 
and of his and VA's respective duties in obtaining evidence.  
In the April 2005 letter, the RO informed the Veteran of the 
loss of his records and provided notice and a list of 
examples of evidence that he could submit to stand in the 
place of service treatment records.  The May 2006 letter 
provided notice as to how VA assigns disability ratings and 
effective dates.  

To the extent that all required notice was not provided prior 
to the initial adjudication of the claim by the RO, such 
timing defect is harmless error in this case.  Since the 2006 
notice letter, the Veteran has had sufficient time and 
opportunity to participate effectively in the processing of 
his claim and the RO readjudicated the matter by issuance of 
a Supplemental Statement of the Case in August 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service and other pertinent records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.   

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with service or with another 
service-connected disability; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d), 38 C.F.R. 
§ 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has not afforded the Veteran an examination or obtained an 
expert opinion in this case.  VA has no duty to do so in this 
case because, as explained in the Criteria & Analysis section 
of this decision, the evidence does not establish that an 
event, injury, or disease occurred in service.  This case 
turns on whether the Veteran was exposed to asbestos during 
service.  The Board has determined that such exposure is not 
supported by the persuasive evidence of record.  Since 
exposure to asbestos during service is not established 
herein, a medical opinion regarding a nexus to in-service 
asbestos exposure is unnecessary.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Associated with the claims file are VA 
treatment records and private treatment records.  The RO has 
contacted the appropriate sources in attempts to determine 
whether the Veteran was exposed to asbestos during service.  
Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Criteria & Analysis

At the outset, the Board acknowledges that in cases such as 
this, where a veteran's service records have been lost or 
destroyed through no fault on his part, the Board's 
obligation to provide well reasoned findings and conclusions, 
to evaluate and discuss all of the evidence that may be 
favorable to the appellant, and to provide an adequate 
statement of the reasons or bases for its rejection of such 
evidence is heightened.  Washington v. Nicholson, 19 Vet. 
App. 362, 371 (2005).  The Board has endeavored to fulfill 
that heightened obligation.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as malignant 
tumors, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual.  See M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims 
for Service Connection for Asbestos-Related Diseases," and 
Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled 
"Service Connection for Disabilities Resulting from Exposure 
to Asbestos."  VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  The guidelines 
identify the nature of some asbestos-related diseases.  The 
most common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  

These guidelines list the types of occupations which place 
persons at risk of asbestos exposure as mining, milling, work 
in shipyards, insulation work, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of products such as roofing and 
flooring materials, asbestos cement sheet and pipe products 
and military equipment.  High exposure to asbestos has been 
noted in insulation and shipyard workers during World War II.   
In this case, the Veteran did not have an occupation that is 
recognized as one related to exposure to asbestos.  Of record 
is a DD Form 214 documenting that the Veteran completed 
courses related to Sight Systems Mechanic and "Armt Sys 
Fund."  He testified that he served in the Air Force as an 
electronics technician which involved working on aircraft 
electronics such as radar and gun sights.  DRO hearing 
transcript at 3.  Hence, the Veteran's occupation during 
service was not one that places persons at risk of exposure 
to asbestos.  Nevertheless, it is also recognized that an 
asbestos-related disease can develop from brief exposure to 
asbestos on a direct or indirect basis.  The Veteran's 
primary contention is that he was exposed to asbestos while 
construction was taking place at his duty assignment.  

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The Manual 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that rating specialists are 
to develop any evidence of asbestos exposure before, during 
and after service; and that a determination must be made as 
to whether there is a relationship between asbestos exposure 
and the claimed disease, keeping in mind the latency period 
and exposure information.  

Post-service medical evidence reflects that the Veteran has 
pleural plaques that have been determined to be due to 
asbestos exposure; such initial diagnosis was rendered 
decades after separation from service.  A private physician 
has also noted that a CT scan is suspicious for mesothelioma, 
although a confirmed diagnosis is not reflected in the 
medical evidence.  Thus, the evidence is clear that the 
veteran does have an asbestos-related disability.  This case 
turns on whether the Veteran was exposed to asbestos during 
service.  

His DD Form 214 also reflects that the Veteran had 1 year, 8 
months, and 14 days of foreign and/or sea service.  The 
veteran has testified that he was stationed at the Komaki Air 
Base in Japan.  During such time, he reported that he worked 
in an electronics shop, and asbestos was being removed from 
the facility at that time.  After some initial confusion as 
to the unit the veteran was with at the time he was stationed 
at Komaki Air Base, and an initial finding that he was not 
part of a unit that was stationed at such air base, it has 
since been established that his unit, the 49th Fighter Bomber 
Wing, was assigned to the Komaki Air Force Base during his 
period of service.  The critical question remains, however, 
whether he was exposed to asbestos during such time period.

As noted above, the Veteran's STRs, to include SGO and 
personnel records, are unavailable.  Although it is 
unfortunate that such important records cannot be reviewed, 
the RO proceeded to take the necessary steps in order to 
develop corroborating evidence of the Veteran's contended 
asbestos exposure.  

Pursuant to a request from the RO is a June 2007 response 
from an Air Force Historical Research Agency archivist.  The 
archivist indicated that he had conducted a review of the 
49th's histories for the indicated time frame.  It was 
reported that various construction projects were mentioned, 
but none noted the use of asbestos, or any construction 
material, and those that were mentioned did not refer to any 
electronics building.  As an alternative, the archivist 
stated that the only source that might possibly have any 
bearing on the case might be unit records that may have 
mentioned the work performed.  The archivist advised VA that 
those records that are deemed of permanent value are 
maintained by the National Archives and Records 
Administration (NARA).  

In a July 2007 correspondence, NARA responded to VA's request 
for information, indicating that no records in the custody of 
NARA sufficiently detailed the materials used in specific 
building construction on bases in the United States and 
overseas.  

As detailed above, VA has made several attempts with 
appropriate various governmental repositories in order to 
obtain evidence of inservice exposure.  Unfortunately, with 
regard to construction projects, none mentioned the use of 
asbestos.  Despite best efforts, the action to corroborate 
exposure to asbestos was to no avail.  

At this stage, the only evidence regarding inservice exposure 
is the Veteran's reports of record.   This includes 
physicians' opinions that the Veteran's lung disability is 
related to inservice asbestos exposure.  Specifically, in a 
May 2006 writing Austin B. Thompson, M.D. stated that it is 
clear from taking an occupational history for the Veteran 
that he had asbestos exposure while stationed in the Air 
Force during the Korean War.  In August 2006 writing, Rudy P. 
Lackner, M.D. explained that the latency period for asbestos-
related diseases is often in the range of 30 to 40 years, and 
that he clearly has asbestos-related lung disease and his 
only contact with asbestos was while serving in the Air 
Force.  In a May 2008 letter, Marlin Bauhard M.D. stated that 
the Veteran's medical history was reviewed, and opined that 
his pleural plaques are considered to be as likely as not 
attributable to his military service, either wholly or in 
substantial part, and exposure to asbestos, that the Veteran 
did not have any significant and verifiable exposure to 
asbestos prior to or since leaving military service; and that 
his military service was in a location with facilities that 
would likely be the source for the exposure.  

While an examiner can render a current diagnosis based upon 
his examination of the veteran, the Court has held that 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  Moreover, an opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 300 (2008) (explaining that whether 
a medical opinion is based on sufficient facts and data is a 
threshold consideration for evaluating the value of the 
opinion).  

As there is no evidence from other than the Veteran that he 
was exposed to asbestos during service, these private medical 
opinions depend wholly on his reports of exposure.  VA cannot 
reject a medical opinion simply because it is based on a 
history provided by the Veteran; the critical question is 
whether that history is accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005); see, e.g. Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2005) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  

Here, the Board finds that the Veteran's reports that he was 
exposed to asbestos during service are not credible and 
cannot be accepted.  He has repeatedly stated with his claim 
for benefits that his only possible exposure to asbestos was 
during service, but in medical treatment outside of the 
claims process, he reported that he may also have been 
exposed to asbestos after his separation from active duty in 
civilian occupations.  Secondly, his reports are based on his 
speculation that dust from renovations of a hangar in which 
he worked contained asbestos.  Finally, his reports are based 
in part on a recollection of what another serviceman 
reportedly told him four decades ago regarding that 
serviceman's opinion as to why he had lung cancer.  

The Court of Appeals for the Federal Circuit has provided 
that "the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc " Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).   Similarly, the Court has stated 
that "[t]he credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character." Caluza v. Brown, 7 Vet. App. 
498, 511 (1995).  

During the Board hearing, the Veteran testified that post 
service he was employed with several different companies 
holding only office type positions.  Board hearing transcript 
at 3-4.  He reported extracurricular activities of hunting 
and fishing.  Id.  He denied exposure to asbestos during such 
post service employment.  Id.  This testimony is consistent 
with the information that he provided with his appeal in 
seeking VA compensation benefits.  However, this is in 
conflict with reports that he earlier made in a clinical 
setting on several occasions.  

Treatment records from Dr. Bauhard dated in May 1995 show 
that the Veteran had problems with pulmonary fibrosis and 
fluid accumulation in the chest.  Past medical history 
included shortness of breath beginning in 1994 with probably 
pleural pericarditis.  It was also noted that the Veteran 
smoked one pack of cigarettes per day for about 30 years, but 
he quit in 1984.  No history of asbestos exposure was 
included.  In August 2002, the Veteran was listed as having a 
longstanding history of respiratory disease that began about 
8-9 years before when he was working at a trailer 
manufacturing facility where he was exposed to some aluminum 
welding and some painting.  At the time, he did not wear a 
mask.  In December 2002, reports show that there was a 
definitive diagnosis for pulmonary fibrosis that was 
asbestosis.  It was noted that by history, he did get exposed 
to asbestos, "perhaps" way back when he was in the service 
and "after" that when they were rebuilding a shed for the 
company where he worked.   

Treatment notes from March 2004 document the following:  "He 
did work for McDonald Aviation at the time of the Korean War 
but cannot give details regarding asbestos exposure."  
Treatment notes from April 2005 document the following:  

The patient informs me that he was in the 
Korean War from 1951 to 1953.  During 
that time he worked in an airplane hangar 
where workers were spraying insulation 
which took quite a while because it was a 
large hangar.  The workers spraying the 
insulation as well as those in the office 
area did not wear protective gear.  Then 
sometime after 1963 he worked for 
McDonald Aviation and notes that he may 
have been exposed to asbestos there as 
well.  

The Veteran's omission of reports regarding post-service 
asbestos exposure during his September 2004 application for 
VA benefits and the subsequent appeal process impacts 
negatively on his credibility.  Indeed, medical records 
created subsequent to his VA application for compensation no 
longer reference the post-service history noted above from 
1963 and/or with private employment but solely refer to the 
reported in-service exposure.  For example, a VA treatment 
note from April 2005 states "will recommend med and also 
that patient request C&P exam for his exposure to sprayed 
asbestos when working in airplane hanger."  In a May 2006 
letter, the Veteran stated "I was exposed to asbestos during 
the time I was in Japan on Kamaki Air Base.  At that time 
asbestos was being removed from the facility we used as a 
electronics shop.  Several of us worked in the shop during 
this removal that took several months."  In a November 2004 
letter, the Veteran stated "Exposure to asbestos - while in 
Japan in the early 50's our electronic shop was in a hangar 
that had asbestos deteriation (sic) and some also removed to 
allow expansion of the shop."  In a letter received in June 
2005, the Veteran reported that while he worked in the 
electronic shop during service asbestos was removed and 
reinstalled.  In a letter received in May 2006, the Veteran 
stated "I was exposed to asbestos during the time I was in 
Japan on Kamaki Air Base.  At that time asbestos was being 
removed from the facility we used as a electronics shop."  

Additionally, the Veteran's reports of exposure are 
inconsistent and reflect uncertainty that there was in-
service exposure to asbestos.  A review of how he has 
described the exposure has been significantly variant.  At 
different times, he has reported deteriorating asbestos in 
the hangar, the installation of asbestos in the hangar by 
spraying, that asbestos was removed, and that asbestos was 
removed and installed.  This tends to show that the Veteran 
is merely speculating as to how he may have been exposed to 
asbestos but has no actual knowledge of exposure.  

That he has no actual knowledge of exposure is demonstrated 
by his reliance on a conversation that occurred some 40 years 
prior to filing his claim to demonstrate that he was exposed 
to asbestos at the hangar in Japan.  This conversation was in 
turn based only on the reported belief of another layperson, 
long since deceased, as to the cause of that person's lung 
disease.  The Veteran explained this basis for his belief 
during the DRO hearing.  

During a DRO hearing, the Veteran was asked if refabrication 
work performed on the building that he worked in at Komaki 
Air Force strip in Japan included the removal and replacement 
of asbestos.  DRO hearing transcript at 6.  The Veteran 
replied "That's' what I understand, yes."  Id.  The Veteran 
was asked how he knew this.  Id.  The Veteran responded that 
post-service he ran into a fellow soldier named D.J. who had 
worked with him at the electronics shop at Komaki.  DRO 
Hearing transcript at 6-7.  He testified that D.J. reported 
that he had lung cancer, did not smoke, and thought he got it 
in Japan when they were tearing out asbestos.  Id.  They 
exchanged phone numbers, and at some later time the Veteran 
called D.J. and was told that he had passed away.  The 
Veteran has testified that he believes D.J. died in the late 
1960s.  Board hearing transcript at 21.  He also testified 
that he had no contact information for D.J.'s widow.  Id. at 
10.  

A June 2008 Report of Contact reflects that the Waco RO 
attempted to locate any claims file related to D.J. based on 
the information provided by the Veteran at the hearing; 
however, upon checking various databases, there was no match 
to the known information about D.J.  As there was no match, 
VA is unable to verify that D.J. had a lung disability or 
that such lung disability was due to asbestos exposure.  The 
Veteran has testified that he has not had any contact with 
any other fellow soldiers.  

There is no indication as to whether D.J.'s statements to the 
Veteran were based on actual knowledge of asbestos exposure 
as opposed to speculation as to exposure, whether he had been 
told by a competent medical professional that his lung cancer 
was related to asbestos, or whether his lung cancer was 
indeed related to asbestos exposure or some other risk 
factor.  Furthermore, the accuracy of the Veteran's 
recollection of what D.J. told him is somewhat suspect given 
the four decade lapse between the conversation and when the 
Veteran recounted his memory of the conversation.  This is 
far too tenuous of a basis for a finding that the Veteran was 
exposed to asbestos during service.  

That the Veteran has no actual knowledge that he was ever 
exposed to asbestos during service, but rather has based his 
reports entirely on pure speculation and his recalled 
conversation with D.J. is demonstrated by his testimony in 
response to questions from his representative during the 
Board hearing regarding the building where he alleges the 
exposure took place.  That exchange is as follows:  

Q.  Now in each of them, I'm just 
guessing that there was exposed pipes, 
there was older plumbing, older 
ventilation, and heat work.

A.  Yes, there was.  

Q.  And they may have been worked on 
while you were there, maybe even been 
worked on while you were in the room?

A.  Oh, definitely, they had to because 
we were expanding all the time and we 
were getting some pretty shall we say 
equipment and items that were critical.  

Q.  So they were expanding, knocking 
things down, building things up-

A.  Yes.

Q  And back in the early '50's there 
wasn't that much of attention paid to 
asbestos and they used it still in 
construction.  

A.  Yes.  

Q.  Certainly in Japan and Korea where 
the construction standards were still are 
a lot less than what we have.  

A.  Yeah, nobody worried about it.  

Q.  Yeah, plus it was wartime going on.  

A.  That's correct.  

Q.  And everything was expendable and if 
you could get the equipment out and 
working-

A.  Yeah, when they were given the 
reconstructions and stuff like that there 
was dust everywhere and we had to cover 
our equipment with canvas.  

Board hearing transcript at 8-9.  

Later in the hearing the following exchange took place 
between the undersigned and the Veteran:  

Q.  And when you were way back when, when 
you were working there was there any talk 
or reference to asbestos or was that 
something that just no mention - you 
weren't even-

Answer:  It wasn't mentioned.  

Board Hearing transcript at 20.  

During the DRO hearing, the Veteran's representative asked 
"[o]kay, and to the best of your knowledge, did they have 
asbestos around the walls or anything?".  DRO hearing 
transcript at 4.  The Veteran responded "[a]t that time I 
didn't know, but I found out later that they did."  Id.  As 
such, the Board also finds that the Veteran has not 
demonstrated that he is competent to identify asbestos.  The 
Veteran clearly states that he was unaware that asbestos was 
being removed/installed/sprayed in or around the building at 
the time. 

His testimony demonstrates that during service the Veteran 
had no knowledge of that he was exposed to asbestos or had 
any reason to believe that he was exposed to asbestos.  Clear 
from his testimony, his later "discovery" that there was 
asbestos in the walls of the building in which he served 
amounts to no more than his speculation that the building 
contained asbestos and the recollection some forty years 
after the meeting with D.J. that D.J. thought his lung cancer 
was reportedly due to inservice exposure to asbestos.  Also 
clear from his testimony is that the Veteran's reports of 
asbestos exposure amount to his memory of dust in the air 
during renovation work in the building in which he worked.  
As that dust could have been anything - plaster dust, cement 
dust, or merely accumulation of dirt and dust behind walls 
associated with any construction project even to this day - 
the mere fact that he recalls working around such dust is not 
evidence of exposure to asbestos.  As already explained, the 
conversation with D.J. is evidence far too attenuated to be 
of any value.  As to the Veteran's contention that dust 
present during renovation contained asbestos, this is pure 
speculation and does not raise a reasonable doubt that he was 
exposed to asbestos during service.  See 38 C.F.R. § 3.102 
(explaining that reasonable doubt must be resolved in favor 
of the claimant and explained that reasonable doubt is to be 
distinguished as one within the range of probability as 
distinguished from pure speculation or remote possibility). 

Based on the above, the Board finds the Veteran's reports of 
exposure to asbestos during service are not credible and 
cannot be accepted.  Clear from the Veteran's testimony is 
that he has no actual or reliable knowledge of exposure to 
asbestos during service, no actual or reliable knowledge as 
to whether asbestos was removed or was deteriorating in any 
building in which he worked, and no actual or reliable 
knowledge that any building, including a hangar in Japan in 
the 1950's even contained asbestos.  His current reports are 
no more than speculation.  

As for the most recent medical opinions of record, Dr. 
Bauhard's opinion is telling both for what it leaves out and 
for what historical details the physician claims to know.  He 
stated that the Veteran did not have any significant or 
verifiable exposure to asbestos prior to or since leaving 
service but leaves out that there is no evidence of 
significant or verifiable exposure to asbestos during 
service.  Dr. Bauhard also leaves out the Veteran's report 
that he may have been exposed to asbestos post service in his 
work with an aircraft company, information contained in his 
own prior treatment reports.  More importantly, Dr. Bauhard 
states that the Veteran's service was in a location with 
facilities that would likely be the source of the exposure, 
yet he provides no basis for this statement.  Dr. Bauhard has 
provided an opinion founded on facts not in the record and he 
has not demonstrated any expertise from which to construct a 
foundation to base a finding that the Veteran was exposed to 
asbestos during service.  In short, Dr. Bauhard has not 
relied on sufficient facts upon which to base his opinion.  
His opinion is without probative value as to whether the 
Veteran was exposed to asbestos during service.  

Similarly, Dr. Lackner's opinion is based on insufficient 
facts as it rests wholly on the Veteran's report.  As the 
Veteran's reports do not establish exposure during service 
and include the possibility of exposure post service, Dr. 
Lackner's report is without probative value.  

Finally, Dr. Thompson's report that the Veteran's 
occupational history shows that he was exposed to asbestos is 
of no value.  The only reasonable basis for this physician's 
statement is the Veteran's report of exposure to asbestos at 
the hangar.  Again, Dr. Thompson's report is thus without 
probative value.  

Here the only basis for a grant of service connection would 
be on pure speculation that the Veteran was exposed to 
asbestos during service.  For all the aforementioned reasons, 
the Board cannot conclude that the Veteran was exposed to 
asbestos during service.  As the evidence does not support a 
finding of asbestos exposure during service, service 
connection is not warranted for a lung disability, to include 
mesothelioma, claimed to be due to such exposure.  The appeal 
is denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  



ORDER

Entitlement to service connection for a lung disability due 
to asbestos exposure, claimed as mesothelioma, is denied.



____________________________________________
M. SABULSKY

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


